DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “the tool holder” in line 2. There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 106807975) in view of Redecker et al. (US 7,289,873).
Regarding the intended use limitation “testbed” in the preamble of the claim, it is noted that the prior art used in the rejection is capable of being used for this function because Zhang et al. element #51 is a table that can receive objects, which is evidence that it is capable of being used as a test bed. During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  See also MPEP § 2112 - § 2112.02.
Regarding claim 1, Zhang et al. discloses: A device (Abstract and see fig. 3), comprising: a base (#3, #9); a displaceable machine table (#52 displaced by #53 and #54) supported on the base; a sample holder (#51) supported on the displaceable machine table; a displaceable spindle (#410, #43, #45, #48 is a pneumatic displaceable arm) supported on the base; a video microscopy system (#2), including a camera (Paragraph 0088), a microscope (Paragraph 0088) and a light source (Paragraph 0088); and a control module (#6) including a controller (Paragraph 0064), an X-actuator (#54), a Y-actuator (#53) and a Z-actuator (#44, #46, #39 arms are movable in in the z-direction and extending or contracting with respect to sample holder #51) wherein the controller is adapted to (a) control the X-actuator, the Y-actuator and the Z-actuator (Paragraph 0007), (b) receive data from the plurality of sensors (Paragraph 0018-0020, where control system will receive data from angle sensor and other sensors) and (c) receive data images from the video microscopy system (Paragraph 0087-0088).
Zhang et al. fails to directly disclose: a plurality of sensors adapted to measure force, vibration and thermal emission.
In the same filed of endeavor, namely cutting machines, Redecker et al. teaches: a plurality of sensors (#112, #114, #116) adapted to measure force (#114), vibration (#116) and thermal emission (#112).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the
claimed invention to modify the drill system of Zhang et al. so that a plurality of sensors adapted to measure force, vibration and thermal emission are added as taught by Redecker et al. in order to allow sensors to transfer measuring data at a fast rate to a data receiving unit and control the cutting machine tool for optimizing manufacturing precision of the workpiece (Column 3, 15-39).

Regarding claim 2, the modified invention of Zhang et al. substantially discloses claim 1, the modified invention of Zhang further discloses: further including a tool holder (#411 of Zhang et al.) carried on the displaceable spindle (#411 is on spindle #410; see fig. 8 of Zhang et al.), the tool holder being adapted to hold a cutting (#412 is a twist drill of Zhang et al.) or burnishing tool.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 106807975), in view of Redecker et al. (US 7,289,873) and in further view of Dr. Held (DE 202017105356).
Regarding claim 3, the modified invention of Zhang et al. substantially discloses claim 2, except Zhang et al. fails to further disclose: wherein the plurality of sensors include a tool acoustic emission sensor integrated into the tool holder.
In the same filed of endeavor, namely sensors, Dr. Held teaches: wherein the plurality of sensors include a tool acoustic emission sensor (#133 of #13 sensor; Paragraph 0037 and 0046, where sensor acquired data from cutting noise) integrated into the tool holder (see #13 of fig. 1).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the
claimed invention to modify the drill system of Zhang et al. so that the plurality of sensors includes a tool acoustic emission sensor integrated into the tool holder as taught by Dr. Held in order to allow an acoustic detecting sensor to analyze the noise data from the tool and if a fault signal is detected, a machine operator can be notified and adjust the tool properly (Paragraph 0043).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 106807975), in view of Redecker et al. (US 7,289,873), in further view of Dr. Held (DE 202017105356) and in further view of Hou et al. (CN 107350900).
Regarding claim 4, the modified invention of Zhang et al. substantially discloses claim 3, except Zhang et al. fails to further disclose: wherein the plurality of sensors include a sample acoustic emission sensor integrated into the sample holder.
In the same filed of endeavor, namely sensors, Hou et al. teaches: wherein the plurality of sensors include a sample acoustic emission sensor (#5; paragraph 0009) integrated into the sample holder (see fig. 1, where sensor #5 is integrated into sample holder #4 that has workpiece #3).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the drill system of Zhang et al. so that the plurality of sensors include a sample acoustic emission sensor integrated into the sample holder as taught by Hou et al. in order to allow an acoustic emission sensor to analyze the acoustic emissions of a tool and receive period chip breaking signal to monitor the tool state (Paragraph 0009), in order to optimize the tool usage and signal when the tool might need a replacement.

Regarding claim 5, the modified invention of Zhang et al. substantially discloses claim 4, the modified invention of Zhang further discloses: wherein the plurality of sensors include a tangential force load cell (#114; where there are two #114 sensors and the sensor perpendicular to axis of tool is the sensor that is going to measure the tangential load cell of Redecker et al.) integrated into the tool holder.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 106807975), in view of Redecker et al. (US 7,289,873), in further view of Dr. Held (DE 202017105356), in further view of Hou et al. (CN 107350900) and in further view of Staub et al. (US 11,119,019).
Regarding claim 6, the modified invention of Zhang et al. substantially discloses claim 5, except Zhang et al. fails to further disclose: wherein the plurality of sensors include at least one vertical force load cell integrated into the displaceable machine table.
In the same filed of endeavor, namely sensors, Staub et al. teaches: wherein the plurality of sensors include at least one vertical force load cell (Column 2, lines 40-64; where plate has one or more load cells that when a workpiece is placed on the place, the vertical force will be sensed) integrated into the displaceable machine table (Column 2, lines 40-64; where plate has one or more load cells integrated under the top surface of plate #1).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors of Zhang et al. so that the plurality of sensors include at least one vertical force load cell integrated into the displaceable machine table as taught by Staub et al. in order allow a force sensor to analyze a cutting force on the workpiece and process that data to determine if a tool is requiring more force to use (Column 5, lines 30-38) and thus requiring adjustment or substitution of the tool.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 106807975), in view of Redecker et al. (US 7,289,873) and in further view of Kita et al. (US 5,481,401).
Regarding claim 13, the modified invention of Zhang et al. substantially discloses claim 1, except Zhang et al. fails to further disclose: wherein the video microscopy system provides optical resolution of approximately 550 nm at 50x magnification.
In the same filed of endeavor, namely microscopy, Kita et al. teaches: wherein the video microscopy system provides optical resolution of approximately 550 nm (Column 6, lines 9-14; where lens transmit light at a range of 330nm to 600nm and 550nm falls within that range) at 50x magnification (50 times magnification of lens in Table 1 of column 11).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscopy system of Zhang et al. so that the video microscopy system can provide an optical resolution of approximately 550 nm at 50x magnification as taught by Kita et al. in order allow the microscopy system to observe an image at a large magnification and a high resolving power and display a good image free from chromatic aberrations (Column 4, lines 20-35) thus optimizing analyzing power of the microscopy system.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 106807975), in view of Redecker et al. (US 7,289,873).
Regarding claim 14, the modified invention of Zhang et al. substantially discloses claim 1, except Zhang et al. fails to further disclose: wherein the X-actuator, the Y-actuator and the Z-actuator all provide greater than 5 Gs of acceleration, 4.5 m/s of peak speed and 50 nm absolute encoder position feedback.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the X-actuator, the Y-actuator and the Z-actuator with a greater than 5 Gs of acceleration, 4.5 m/s of peak speed and 50 nm absolute encoder position feedback for the purpose of allowing precise positioning of the displaceable table by having a high peak speed movement of the table and having a small encoder position feedback which enables a more accurate nanoscale machining process, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 106807975), in view of Redecker et al. (US 7,289,873) and in further view of Gardner et al. (WO 9746004).
Regarding claim 15, the modified invention of Zhang et al. substantially discloses claim 1, except Zhang et al. fails to further disclose: further including a sapphire constraint between a sample held in the sample holder and the camera.
In the same filed of endeavor, namely systems, Gardner et al. teaches: further including a sapphire constraint (silicon-on-sapphire imager is bump-mounted into CCD; Page 34, lines 9-30) between a sample held in the sample holder and the camera (silicon-on-sapphire imager is on the front lens of the CCD camera and between the workpiece on the sample holder and the camera back part).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscopy system of Zhang et al. so that a sapphire constraint is between a sample held in the sample holder and the camera as taught by Gardner et al. in order allow close pixel spacing and improve memory capacity for the full frame images taken by the camera, thus optimizing the CCD camera imaging process.

Regarding claim 18-20, the modified invention of Zhang et al. substantially discloses claim 1, except Zhang et al. fails to further disclose: wherein the camera has a frame speed of at least 10,000 frames per second; and wherein the camera has a frame speed of at least 500,000 frames per second; and wherein the camera has a frame speed of between 10,000 and 2,100,000 frames per second.
In the same filed of endeavor, namely camera systems, Gardner et al. teaches: wherein the camera has a frame speed of at least 10,000 frames per second (Page 3, lines 26-35; Page 12, lines 31-35; where CCD is capable of 1.3 megaframes per second, which translates to 1.3 million frames per second); and wherein the camera has a frame speed of at least 500,000 frames per second (Page 3, lines 26-35; Page 12, lines 31-35; where CCD is capable of 1.3 megaframes per second, which is equivalent to 1.3 million frames per second); and wherein the camera has a frame speed of between 10,000 and 2,100,000 frames per second (Page 3, lines 26-35; Page 12, lines 31-35; where CCD is capable of 1.3 megaframes per second, which translates to 1.3 million frames per second and is within range).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscopy system of Zhang et al. so that the camera has a frame speed of at least 10,000 frames per second; and wherein the camera has a frame speed of at least 500,000 frames per second; and wherein the camera has a frame speed of between 10,000 and 2,100,000 frames per second as taught by Gardner et al. in order allow the camera capable of acquiring imaging and recordings of high-speed chemical physics, industrial process control, biomedical applications to study their behavior (Page 1, lines 30-37; Page 3, lines 26-35). 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 106807975), in view of Redecker et al. (US 7,289,873) and in further view of Brazell et al. (EP 1341005).
Regarding claim 16, the modified invention of Zhang et al. substantially discloses claim 1, except Zhang et al. fails to further disclose: further including a stationary proximity sensor and a data acquisition end point marker supported on the displaceable machine table.
In the same filed of endeavor, namely sensors, Brazell et al. teaches: further including a stationary proximity sensor (#10 is an object sensor and senses position of an object mentioned in Paragraph 0080) and a data acquisition end point marker (#35 is a location marker, where the object sensor indicates the location of the object and the marker is moved to the desired location indicating the correct position of the object) supported on the displaceable machine table.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the displaceable table of Zhang et al. so that a stationary proximity sensor and a data acquisition end point marker is added on the displaceable machine table as taught by Brazell et al. in order ensure proximity sensor locates the object and ensures that the object is at the desired position in order to collect data.

Allowable Subject Matter
Claims 7-12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gondoh (US 20050040729) teaches an actuator with peak speeds similar to X,Y and Z actuator of testbed device.
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carlvik (WO 2009142879) teaches a proximity sensor with markers similar to proximity sensor and data acquisition end point for testbed device.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohmiya (US 20040083868) teaches a machine device similar to testbed device.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jacot et al. (WO 2016199046) teaches a machine device similar to testbed device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner
Art Unit 3722